Title: Fragments of Two Letters to the Press [?], [1774–75?]
From: Franklin, Benjamin
To: 


These two scraps of Franklin’s ongoing argument for the colonies appear to be directed at the British public, although no trace of either one has been found in the newspapers of the period. The first fragment is divided into two parts by a gap in the manuscript; the initial paragraph might have been written at any time, but the second implies that hostilities are in the offing. So does the other, incomplete fragment, and we are therefore tentatively dating them both during the last year of Franklin’s mission.
  
  [1774–75?]


  
  I.

Tis indeed a great and magnanimous Nation: but When we see how easily it is mov’d by Party Writers and Declaimers, and exasperated against its best Friends, When we see its Mind chang’d so easily to Purposes directly contrary, by a Pamphlet or a Protest; how can we resolve to submit to its absolute Government without Check, without being [interlined: when we are not] represented, &c.
We know your Power can crush us: but ’tis time enough to submit to absolute Power when those who chuse to spend all their Property in defending it, rather than give it up to the insolent groundless Claim of Oppressors, have spent it. When we can no longer resist it, when those who chuse rather to die in Defence of their Liberty than consent to Slavery are accordingly dead. This Nation looks upon us at present with perhaps too much Contempt. It is worth while to struggle bravely and run some Risque of Life and Fortune, were it only, that we might prove our selves worthy of the Race from whence we sprung and obtain some Share of your Esteem.


II.
Let me take this Opportunity to express my Astonishment, at what I so frequently see in the Papers, that this that and the other Colonel in the Army, or Captain in the Navy, have officiously proposed with a few Regiments or a few Ships to reduce the Americans, &c. Is it to recommend themselves to Ministry, or to the Nation, that they thus show their Readiness to shed Brothers Blood? Do they not by thus forwardly offering themselves as willing Instruments for establishing Tyranny, give us some reason to suspect, that our Liberties at home [torn] a standing Army [remainder missing.]

